Citation Nr: 0905732	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  01-05 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as secondary to in-service exposure to herbicides.

2.  Entitlement to service connection for a bilateral lower 
leg disorder.

3.  Entitlement to an increased disability rating for lumbar 
muscle strain, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased disability rating for status-
post tympano-mastoidectomy with equilibrium loss, chronic 
otitis, mastoiditis, perforated tympanic membrane, and 
cholesteatoma, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased disability rating for hearing 
loss of the left ear, evaluated as 10 percent disabling prior 
to December 6, 2002.

6.  Entitlement to an increased disability rating for hearing 
loss of the left ear, evaluated as 60 percent disabling prior 
to July 3, 2004.

7.  Entitlement to an increased disability rating for hearing 
loss of the left ear, currently evaluated as 70 percent 
disabling as of July 3, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1959 
to October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied service 
connection for prostate cancer, to include as secondary to 
in-service exposure to herbicides, and for a bilateral lower 
leg disability.  In addition, the RO denied the issues of 
entitlement to a disability evaluation greater than 40 
percent for lumbar muscle strain; a disability rating greater 
than 30 percent for status-post tympano-mastoidectomy with 
equilibrium loss, chronic otitis, mastoiditis, perforated 
tympanic membrane, and cholesteatoma and a disability 
evaluation greater than 10 percent for the service-connected 
left ear hearing loss.

The Board remanded this matter for further development in 
September 2003.  During the pendency of the remand, the RO in 
an August 2008 decision granted staged ratings of 60 percent 
disabling for the left ear hearing loss as of December 6, 
2002 and 70 percent disabling for this disorder as of July 3, 
2004.  The 10 percent rating remained in effect prior to 
December 6, 2002.  The RO also granted an appealed issue of 
entitlement to a total disability rating based on individual 
undemployability (TDIU) due to service-connected 
disabilities, thereby removing this issue from appellate 
status.

The case has been returned to the Board for further appellate 
consideration.

Generally, a Veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran 
has not expressed satisfaction with the staged increases in 
effect for the left ear hearing loss, the Board has 
recharacterized the issues to reflect these staged ratings 
now on appeal.

The appeal of the issues of entitlement to increased ratings 
for the lumbar spine disorder, status-post tympano-
mastoidectomy with residuals and the left ear hearing loss as 
of July 3, 2004 is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part. 


FINDINGS OF FACT

1. The evidence does not reflect that the Veteran was exposed 
to Agent Orange or any similar herbicide agent during 
service.

2. The competent medical evidence does not reflect that the 
Veteran's prostate cancer began in service or within one year 
of his discharge from service.

3.  The competent medical evidence fails to show the Veteran 
has a current leg disability.  

4.  Audiological evaluation establishes that the Veteran's 
service-connected left ear hearing loss is consistent with 
Level XI hearing impairment, but his nonservice-connected 
right ear hearing loss is not reflective of total deafness 
and thus is consistent with Level I hearing impairment prior 
to December 6, 2002.

5.  Audiological evaluation establishes that the Veteran's 
service-connected left ear hearing loss is consistent with 
Level XI hearing impairment and his nonservice-connected 
right ear hearing loss is consistent with Level VII hearing 
impairment from December 6, 2002 to July 3, 2004.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

2.  The criteria for a disability rating in excess of 10 
percent disabling for left ear hearing loss have not been met 
prior to December 6, 2002.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.383 (2001), 3.385, 
4.85, 4.86, and Diagnostic Code 6100 (2008).

3.  The criteria for a disability rating in excess of 60 
percent disabling for left ear hearing loss have not been met 
from December 6, 2002 and prior to July 3, 2004. 38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.383, 3.385, 4.85, 4.86, and Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) and that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).    

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

In the present case, the Veteran's claim on appeal was 
received in May 1999.  The RO adjudicated it in August 2000, 
with notice sent in September 2000.  In this case, the VA's 
duty to notify was satisfied subsequent to the initial AOJ 
decision by way of a letter(s) sent to the appellant on June 
2004.  Additional notice was sent in March 2006 and July 
2008.  The Veteran was provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service-connection and an increased rating, which included 
notice of the requirements to prevail on these types of 
claims and of his and VA's respective duties.  The duty to 
assist letter notified him that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
Veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant so that VA 
could help by getting that evidence.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of this claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued on August 2008 after the notice was first provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

The Board notes that the Veteran was sent a letter detailing 
the criteria according to Vazquez-Flores, supra, in July 
2008.  This letter in addition to discussing effective dates 
and the general criteria for a disability rating, also 
provided the specific criteria for evaluating hearing loss, 
although this letter left out the provision regarding the 
change in 38 C.F.R. § 3.383 pertaining to evaluating the 
nonservice-connected ear prior to December 6, 2002 and as of 
December 6, 2002.  Thus while the letter sent to the Veteran 
in July 2008 do not meet the requirements of Vazquez-Flores 
and are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

The Veteran was provided detailed information regarding the 
criteria for an increased rating for the left ear hearing 
loss by the following.  First, the statement of the case sent 
in April 2001, which discussed at length the level of 
disability needed for a higher rating for left ear hearing 
loss.  The supplemental statement of the case from August 
2008 likewise discussed the criteria and symptoms needed to 
satisfy the criteria in effect for hearing loss which were 
discussed at length, and included a discussion 38 C.F.R. 
§ 3.383 for special consideration for paired organs, both 
prior to and as of December 6, 2002.  Based on the above, the 
notice deficiencies do not affect the essential fairness of 
the adjudication.  

The Veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no need to 
provide a current examination for the service-connection 
issues as the evidence does not reflect that service-
connection is warranted.  The VA hearing loss examinations 
conducted in July 1999 and July 2003 provided assessments of 
the Veteran's condition pertinent to the time periods prior 
to December 6, 2002 and prior to July 3, 2004 based not only 
on examination of the Veteran, but also on review of the 
records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate the claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Veteran contends that he is entitled to service 
connection for a bilateral leg disorder and for prostate 
cancer as a result of exposure to Agent Orange in service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail in a claim for direct service connection, 
there must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as malignant tumors, is 
manifest to a compensable degree within a year thereafter, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The Veteran does not allege, nor does the evidence show that 
he developed prostate cancer in service.  Rather he alleges 
that he was exposed to Agent Orange during active duty, which 
resulted in his prostate cancer.  The Veteran does not allege 
having served in Vietnam or during the Vietnam era, but 
contends that he was exposed to Agent Orange while serving in 
Thailand prior to the Vietnam War. Thus 38 C.F.R. § 
3.307(a)(6)(iii), which addresses service in the Republic of 
Vietnam, does not apply in this instance.

The Veteran's DD Form 214 reflects no evidence of Vietnam 
service, as he does not have any awards such as the Vietnam 
Service Medal or any other such indicators of service in 
Vietnam or in waters offshore of the coast of Vietnam.  His 
service dates are shown to fall outside the range of Vietnam 
era service.  His service personnel records reflect foreign 
travel including Okinawa Japan in September 1961 and April 
1962 and the Philippines in March 1962.  His military 
occupational specialties included mess duty in May 1960, 
wireman from June 1960 to January 1961, ammo carrier from 
April 1961 to September 1962 and military police from 
September 1962 to September 1963.  His service treatment 
records and service personnel records do not reflect that any 
exposure to Agent Orange took place in service.  

Service treatment records reflect that the Veteran's November 
1959 entrance examination was completely normal including the 
legs, genitourinary examination and rectal.  The report of 
medical history revealed the Veteran to deny any history of 
leg cramps bone, joint or other deformity, trick or locked 
knee.  There was no history of cancer nor any symptoms 
suggestive of prostate cancer in the report of medical 
history.  The doctor's notes did mention swollen joints 
associated with athletes foot one time but nothing indicative 
of rheumatic fever.  The service treatment records are silent 
for any findings or complaints indicative of prostate cancer.  
The service treatment records reflect that in February 1961 
he injured his right ankle at judo with pain in the right 
foot but was able to move his foot and toes fairly well.  An 
ace bandage was prescribed.  Follow-up a few days later in 
the same month revealed pain in the right foot behind the 
toes of one week duration after the fall in which the toes 
and leg were doubled under the trunk of the body.  He was 
treated with hot soak and ace bandage and referred to X-ray.  
The leg itself had no complaints apart from the right foot.  
In May 1961 the Veteran was treated for sore throat and 
general malaise with numbness in the arms and sore legs.  The 
impression was probably viral infection. An undated record 
between records dated in August 1961 and October 1961 do 
reflect that the Veteran was seen in sick call for abrasion 
of the right knee which was cleaned with hydrogen peroxide 
and mertiolate, with no subsequent records of treatment for 
the right knee.  In April 1962 the Veteran was struck in the 
back and diagnosed with chronic back strain, with no mention 
of injury or problems with the legs.  The records are silent 
for any symptoms or findings suggestive of prostate cancer, 
nor is there evidence that the Veteran had exposure to Agent 
Orange. In October 1963 the Veteran was examined and found 
physically qualified for release to inactive duty.  

Post-service records and VA examinations from 1967 throughout 
the 1970's and up to the mid 1980's are silent for any 
findings pertinent to leg problems or prostate cancer.  
Mostly they focused on orthopedic complaints involving the 
back, with no evidence of leg complaints shown or else 
focused on other medical problems.  A February 1986 VA record 
documenting treatment for back pain describes pain in the mid 
thigh, with physical examination revealing no sensory deficit 
in the lower extremities, and the assessment was chronic low 
back pain.  An August 1986 VA examination for the back 
disorder stated that the pain was confined to the back with 
no findings regarding the legs.  Thereafter the rest of the 
records from the 1980's reflect treatment for back complaints 
with no significant findings regarding the legs.  The records 
throughout the 1980's are also silent for any pathology or 
symptoms pertinent to the prostate.  

The VA treatment records throughout the early to mid 1990's 
continue to show treatment for chronic back trouble, and are 
mostly silent for specific leg problems.  However an October 
1991 record showing back complaints revealed the Veteran to 
describe the pain going down his legs.  There were no 
findings showing a specific leg disorder with reflexes 2+ and 
straight leg raise was negative.  The assessment was chronic 
low back pain.  A May 1996 mental disorders VA examination 
did note the Veteran to walk using a cane and he was noted to 
have back problems, but no mention of any leg problem was 
made.  
  
Records associated with a Social Security Decision from March 
1991 showed the Veteran's disabling conditions to be from a 
back disorder and a right shoulder disorder, with a single 
mention of low back pain radiating into the right leg in 
March 1989, but otherwise the records contain no significant 
evidence regarding the legs or prostate.

In regards to the prostate, there is no evidence of any 
prostate problems prior to 1996, with VA records from May 
1998, August 1998, September and November 1998 all reflecting 
a history of prostate cancer status post X-ray treatment.  
There was no evidence of recurrence at this time.  

Records from 1999 reflect that the Veteran's back complaints 
were now more frequently accompanied by leg pain, but no 
specific findings of a leg disorder are shown.  A March 1999 
record revealed the Veteran to be treating for back problems 
and also was undergoing strengthening exercises for bilateral 
lower extremities with the low back program.  In May 1999 the 
Veteran had low back pain radiating to his legs with an 
impression of needing more studies for the low back and 
sciatic symptoms.  Also in May 1999 findings pertaining to 
the prostate again noted the diagnosis of carcinoma of the 
prostate with the prostate impalpable.  In August 1999 the 
Veteran again complained of back and leg pain severe, since 
1962 but there were no findings of a specific leg disorder 
and the impression continued to be low back pain.  A November 
1999 follow-up for prostate cancer revealed no history of 
weight loss or lower urinary tract symptoms (LUTS).  A 
history of chronic low back pain for 35 years was noted with 
no new onset pain or radicular pain.  The digital rectal 
examination revealed a very small prostate with indistinct 
margins and no induration or nodule.  The impression was 
prostate cancer, treatment radiation completed in 1996 doing 
well from a prostate cancer standpoint.  

VA records from 2000 to 2001 reflect follow-up for the 
prostate cancer, and back problems with continued complaints 
of pain radiating into the legs, but no specific leg 
disorder.  A February 2000 record reflected the Veteran was 
seen for psychotherapy to address chronic pain in the back 
and legs, with a noted problem with his gait as he walked 
with a cane.  A May 2000 follow up for prostate cancer 
continued to reveal the veteran to have the same findings, 
history and diagnosis as shown in November 1999. 

A July 2000 VA mental health report revealed the Veteran to 
confirm that he had not served during the Vietnam War and was 
not in combat, but he indicated that he was detailed in 
Thailand shortly before the war.  There were no allegations 
of any Agent Orange exposure made in this document. 
 
A December 2000 VA QTC examination for lumbosacral strain 
also noted him to use a cane, as well as a back brace.  
Neurological examination of the lower extremities was 
significant for abnormal motor function of 3-4/5 motor 
strength bilaterally.  There was no muscle atrophy and he was 
sensory intact, as well as having normal deep tendon 
reflexes.  The musculoskeletal examination noted the Veteran 
to be stooped over due to back pain, with a resultant 
abnormal gait in the stooped position.  There was no 
limitation of standing or walking due to the back.  The rest 
of the examination focused on back problems and the diagnosis 
was lumbosacral strain with X-ray findings of severe 
degenerative joint disease.  There was no diagnosis for any 
leg problems.  There was also no diagnosis regarding the 
prostate.  

The Veteran testified in March 2001 at a DRO hearing in 
support of his claim and said that he sometimes gets numbness 
and tingling in the lower extremities and the left leg 
sometimes gives out.  The representative pointed out that the 
motor function of his legs was abnormal with no muscle 
atrophy.  The representative clarified that these symptoms 
were the basis for the service-connection claim.  In regards 
to his prostate cancer the Veteran indicated that he was not 
sure if he was ever actually exposed to Agent Orange in 
service and confirmed that he had not engaged in combat.

VA records from January 2001 revealed continued complaints of 
back pain accompanied by leg pain, with a diagnosis of 
degenerative disc disease (DDD) for the back but no specific 
diagnosis for the leg pain made.  The pain in these January 
2001 records was described as constant and pulling or aching 
in the legs.  A May 2001 follow-up for prostate cancer 
revealed findings and diagnosis unchanged from the May 2000 
and November 1999 follow-ups.  Likewise a May 2002 follow-up 
for prostate was unchanged from the previous year, with the 
assessment continuing to be prostate cancer status post X-ray 
treatment completed in 1996 with stable PSA.  Thereafter 
records from 2002 to 2003 revealed no significant findings 
regarding the legs or prostate.

A January 2004 VA annual screen revealed a pain score of 10 
given for the back and legs for more than 10 years, but with 
no significant findings made regarding the legs.  A July 2004 
VA neurological examination for the back did relate 
complaints of pain in the back radiating to both legs with 
symptoms of his feet especially his toes having felt slightly 
numb at times.  Physical examination revealed 5/5 motor 
strength in the lower extremities but with giveaway weakness 
especially in the lower extremities apparently due to 
significant pain in the low back.  He had good bulk in the 
upper and lower legs.  Sensory examination revealed some 
decreased sensation in the right foot for cold and decreased 
proprioception in the right toe as compared to the left.  
Vibratory sensation was intact bilaterally and deep tendon 
reflexes were 2+ symmetric.  The toes appeared downgoing 
bilaterally and he had good coordination bilaterally.  His 
gait was slow and antalgic at times with the Veteran 
obviously favoring his back with ambulation.  The impression 
was chronic low back pain with preserved reflexes in the 
bilateral lower extremities and history of normal nerve 
conduction study in January 2001.  The magnetic resonance 
imaging (MRI) was noted to show degenerative disc disease 
(DDD) in the back and the main problem was chronic low back 
pain.  The examiner did not see any obvious evidence of 
radiculopathy or neuropathy.  Generally the rest of the VA 
records from 2000 reflect continued treatment for back 
complaints and other medical problems with no significant 
findings regarding the prostate cancer residuals or claimed 
leg condition.

VA treatment records from 2005 reflect that in August 2005 
the Veteran was seen for routine follow-up and aside from 
questionable knee numbness, was doing well.  The assessment 
was knee numbness of questionable etiology and he did not 
describe leg pain.  There were questions of sciatica with the 
doctor indicating that further observation would be done.  No 
subsequent records describe knee numbness.  In February 2006 
the Veteran was seen for complaints of increased foot, knee 
and leg pain and was to be seen for a pain assessment for 
these areas, but no specific findings are reported.  The 
Veteran was noted to have left the clinic without having seen 
a nurse for exit interview.  The assessment continued to be 
chronic low back pain, with no mention of leg pathology or 
disability.  A March 2006 dermatology consult did note a skin 
disorder of the legs and ankles described as scaly papules 
and diagnosed as stucco keratosis.  No further mention of 
this condition is made in later records.  

In a May 2006 follow-up for prostate cancer, the Veteran 
complained of nocturia 3-5 times a night and drinking much 
liquid at night.  He denied unintentional weight loss or bone 
pain.  The assessment continued to be prostate cancer status 
post radiation treatment.  PSA was taken and an August 2006 
follow-up noted that the PSA readings were good, but he 
continued with LUTS.  He had nocturia 3 times a night.  In 
September 2006 he was seen to address steadily, slowly rising 
PSA levels, which was now up to 14:06 as of August 2006.  His 
PSA levels prior to radiation treatment in May 1996 had been 
15.08.  He continued to be followed in February 2007 for 
ongoing urinary complaints of nocturia, time 3 and evidence 
of PSA failure.  The assessment was prostate cancer status 
post X-ray treatment with evidence of PSA failure.  The 
Veteran opted for watchful waiting of this condition rather 
than further treatment.  Plans were for follow-up in 3 months 
with PSA and if his bone scan was normal would resume PSA in 
6 months.  

The VA records from the rest of 2007 reflect ongoing 
treatment for low back complaints and continued monitoring of 
PSA readings with a watchful waiting protocol for prostate 
cancer as shown in March 2007 and June 2007.  He also 
continued to have symptoms of nocturia and drinking much 
liquid at night as noted in September 2007.  Also in 
September 2007 he had a pain assessment of general joint pain 
as well as low back pain, but did not specify whether the 
general joint pain encompassed the legs.  He was noted in the 
September 2007 records to remain active despite his low back 
pain and enjoyed walking.  Records from 2008 continue to 
reflect back pain with some associated lower extremity 
symptoms, but no actual lower extremity disorder.  In 
addition, he was seen in January 2008 for urgent care for 
hematuria, pyuria and nocturia, assessed as gross hematuria, 
possibly due to urinary tract infection versus radiation 
cystitis versus bladder cancer, versus recurrent prostate 
cancer.  The latter was unlikely due to stable PSA values.  
Urinalysis revealed small blood and no evidence of infection.  

Subsequent records reveal no evidence that this episode was 
more than acute in nature, with no evidence of recurrent 
cancer.  A February 2008 record revealed he was performing 
back exercises but still complained of back and lower 
extremity pain.  He desired kinseotherapy consult for pool 
and weight machine.  Again in March 2008 he complained of 
pain in the back and both lower extremities to the toes, with 
the left leg occasionally giving way.  He was assessed with 
degenerative lumbar pain and decreased range of motion.  He 
was noted to have pain of 8/10 level in the back and both 
lower extremities on objective examination.  He was assessed 
with degenerative lumbar pain and decreased active range of 
motion.  No diagnosis for the legs was given.  The rest of 
the 2008 records dealt with kinseotherapy for his back 
condition with exercises including leg raises with ankle 
weights.  

Based on a review of the evidence, the Board finds that 
service-connection is not warranted for a bilateral legs 
disorder or for prostate cancer.  In regards to the prostate 
cancer, the Veteran is not shown to have qualifying service 
entitling him to the presumptions under Agent Orange exposure 
under 38 C.F.R 3.307, 309.  The records clearly show and the 
Veteran acknowledges that his service falls outside of the 
Vietnam era.  There is also no evidence in the service 
treatment or service personnel records to suggest that the 
Veteran was exposed to Agent Orange during his active duty 
and the Veteran's own hearing testimony appears to confirm 
that he was unsure whether he had such exposure.  Thus, 
service connection for prostate cancer as secondary to Agent 
Orange is not warranted either under a presumptive basis or 
direct basis as per Combee, supra.

There is also no evidence showing that the Veteran' prostate 
cancer either began during service or within one year of his 
discharge.  The competent medical evidence points to the 
cancer having been manifested and treated decades after 
service, with treatment shown to have taken place no earlier 
than 1996.  The medical evidence also fails to establish that 
this prostate cancer is related in any way to active service.  
Thus as there is no competent medical evidence linking the 
Veteran's prostate cancer to service, service-connection is 
not warranted.

As per the claimed disorder affecting the bilateral legs, the 
Board notes that the right ankle injury and right knee 
abrasion treated in service were acute and transitory and 
resolved without residuals.  There is no evidence of leg 
complaints shown until February 1986 when he was seen for 
back pain and pain in the mid thigh, with physical 
examination revealing no sensory deficit in the lower 
extremities, which was assessed as chronic low back pain with 
no specific diagnosis of right leg disability given.  
Thereafter the records as discussed above have repeatedly 
shown instances of back pain along with associated leg 
symptoms including pain and weakness, but no specific 
diagnosis of any leg disability apart from the back symptoms 
were ever given in the records or examination reports.  The 
evidence clearly reflects that the leg symptomatology shown 
is a manifestation of the Veteran's service-connected back 
disorder, which is already subject to evaluation pursuant to 
the Diagnostic Codes for back disorders.  There is no leg 
disability separate from the service-connected back disorder 
and to grant service-connection for such leg disorder would 
violate the rules against pyramiding as it would constitute 
evaluating the same disability under various diagnoses.  See 
38 C.F.R. 4.14 (2008).  Thus as there is no actual disability 
of the legs shown apart from the manifestations of the lumbar 
spine disability, service-connection is not warranted.  In 
the absence of proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Consideration has been given to the doctrine of reasonable 
doubt as to this issue, but the preponderance of the evidence 
is against the claims for service connection for prostate 
cancer and a bilateral lower legs disorder.  As such, the 
claims are denied.  38 U.S.C.A. § 5107; Gilbert, supra.

III.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work. 38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating is to be assigned.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second. 38 C.F.R. § 
4.85(a) and (d).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86.  Under those provisions, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman Numeral 
designation for hearing impairment form either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately. In this case, the Veteran's 
test results for the right ear do not meet the criteria for 
the alternate rating method, and thus her right ear hearing 
loss will only be rated by the usual method.  Furthermore, no 
examiner has certified that the use of the speech 
discrimination test was no appropriate because of language 
difficulties, inconsistent speech discrimination scores, or 
for any other reason. 38 C.F.R. § 4.85(c).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  
See also Boyer v. West, 210 F.3d 1351 (Fed.Cir. 2000).

Prior to December 6, 2002 compensation is only payable for 
the combination of service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear as if 
both disabilities were service-connected when there is total 
deafness in one ear as a result of service-connected 
disability and total deafness in the other ear as a result of 
a nonservice-connected disability.  38 C.F.R. § 3.383.

Effective from December 6, 2002, 38 C.F.R. § 3.383 was 
amended to provide that where hearing impairment in the 
service-connected ear is compensable to a degree of 10 
percent or more and the hearing impairment in the other ear 
is considered a disability under § 3.385, the hearing 
impairment in the non service-connected ear will be 
considered in evaluating the service-connected disability.  
69 Fed. Reg. 48148-50 (August 9, 2004) [codified as amended 
at 38 C.F.R. § 3.383(a)].

In this matter, the evidence pertinent to the left ear 
disorder prior to December 6, 2002 is as follows.  

After the Veteran filed his claim for increase in May 1999, a 
July 1999 VA compensation and pension audiological evaluation 
revealed that the Veteran's puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz were 45, 75, 80 and 90 decibels for 
the non service-connected right ear, which averaged to 72.5 
decibels (rounds up to 73).  The puretone thresholds for the 
left ear were no response at 120 decibels throughout.  Word 
recognition was 68 percent on the right and could not be 
obtained due to lack of measurable hearing on the left.  The 
examiner noted that the Veteran could not wear a hearing aid 
in the left or right ear because it caused pain.

VA treatment records from 1999 included reports from 
audiological evaluations including uninterpreted results from 
audiological examinations not intended for rating purposes 
from March 1999 and November 1999 with results that appear 
similar to those shown in the July 1999 VA examination.  The 
results were interpreted by the audiological examiners as 
showing a mild sloping to profound sensorineural hearing loss 
in the right ear and profound hearing loss in the left ear, 
according to the March 1999 evaluator.  The November 1999 
report noted mild to moderate sensorineural hearing loss in 
the right ear through 1000 Hz, with moderately severe to 
severe loss from 1500 to 3000 Hz, sloping to profound levels 
from 4000 to 8000 Hz.  He had poor word recognition of 44 
percent.  The left ear had profound sensorineural hearing 
loss.  An April 2000 record revealed the use of audio aids as 
he was seen for the return of a recased Telex wireless Bicros 
hearing aid which he used as a back up to an Argosey Passport 
he routinely uses.

Similar findings are shown in a March 2001 VA audiology 
examination report also not for rating purposes, with the raw 
audiology scores again appearing to be similar to the scores 
shown in the VA compensation and pension examination, 
although a worsening of hearing appeared to be shown at the 
1000 through the 4000 Hz level for the right ear as shown by 
an increase in decibels at these levels.  The left ear 
continued to exhibit evidence of profound hearing loss.  This 
March 2001 record also noted the Veteran to report great 
difficulty hearing in many common situations, including the 
television, and person to person conversation.  Due to his 
complaints and inability to wear hearing aids due to pain, a 
William Sound FM system was requested from prosthetics and 
was issued in April 2001.  In November 2001 she was seen by 
ear, nose and throat (ENT) with complaints of a history of 
non hearing left ear since the 1974 mastoid surgery and with 
new complaints of the right ear "going down the drain."  
Uninterpreted audiology results confirmed the left ear 
continued to have profound hearing loss with the decibel 
level consistently at 110+ throughout 500 to 4000 Hertz.  The 
nonservice-connected right ear continued to have evidence of 
a hearing loss, not resulting in total deafness, with 
findings again similar to those shown in the July 1999 VA 
examination.  The results were interpreted as showing mild 
sloping to profound sensorineural hearing loss in the right 
ear and profound sensorineural hearing loss in the left ear.

Based on a review of the evidence, the Board finds that prior 
to December 6, 2002, a rating in excess of 10 percent 
disabling for the Veteran's left ear hearing loss is not 
warranted.  Using Table VI of 38 C.F.R. § 4.85, these results 
merit ratings of level I for the Veteran's nonservice 
connected right ear, as it is not shown to have total 
deafness.  See 38 C.F.R. § 3.383 (2001).  The results show a 
level XI hearing impairment for his left ear under either 
Table VI or VIa (for exceptional hearing loss).  These 
results for the service-connected and nonservice-connected 
ear fall firmly within the criteria for a 10 percent rating 
under Table VII thus a higher rating is not warranted prior 
to December 6, 2002.

Among the pertinent evidence regarding the Veteran's left ear 
hearing loss from December 6, 2002 to July 3, 2004 was the 
report of a July 2003 VA compensation and pension examination 
which revealed that the Veteran's puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz were 60, 70, 85 and 95 
decibels for the non service-connected right ear, which 
averaged to 77.5 (rounded up to 78 decibels).  The puretone 
thresholds for the left ear were 105 decibels throughout, 
which averaged to 105 decibels.  Word recognition was 88 
percent on the right and 0 on the left.  The diagnosis was 
for the right ear, moderate sensorineural hearing loss at 500 
Hz, sloping to moderately severe at 1000 Hertz , severe at 
2000-3000 Hertz  and profound at 4000 Hertz .  The left ear 
results were profound sensorineural hearing loss from 500 
through 4000 decibels.  

A November 2003 VA audiological note revealed the Veteran to 
report being unable to wear biaural earmolds with a Bicros 
BTE aid due to uncomfortable fit and inability to tolerate 
the weight of the transmitter in the left ear.  The 
audiological results indicated a stable sensorineural hearing 
loss aidable right ear, but profound left ear.  Due to the 
Veteran's protests that his left ear was too sensitive to 
tolerate making an earmold impression, only a mold for the 
right ear was made.  The uninterpreted results from this 
audiological examination showed the left ear to have puretone 
levels of 110+ decibels throughout 4000 Hertz and the right 
ear had 65 decibels at 1000 Hertz , 70 decibels at 2000 Hertz 
, 95 decibels at 3000 Hertz  and 105 decibels at 4000 Hertz.  

Based on a review of the evidence, the Board finds that a 
rating in excess of 60 percent disabling for the Veteran's 
left ear hearing loss is not warranted as of December 6, 2002 
and prior to July 3, 2004.  Using Table VIa of 38 C.F.R. § 
4.85 for exceptional patterns of hearing loss, these results 
merit ratings of level VII for the Veteran's right ear and 
level XI for his left ear, which falls within the schedular 
criteria for a 60 percent rating for hearing loss.  The 
evidence prior to July 3, 2004 does not reflect that a more 
severe level of hearing loss than level VII is present in the 
nonservice-connected right ear and his left ear is already at 
the maximum level of severity.  

In summary the preponderance of the evidence is against a 
rating in excess of 10 percent disabling for left ear hearing 
loss prior to December 6, 2002 and in excess of 60 percent 
disabling from December 6, 2002 to July 3, 2004.

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2008).  In this case, the Rating Schedule is 
not inadequate for evaluating the Veteran's left ear hearing 
loss disability.  In addition, it has not been shown that the 
left ear hearing loss disability prior to December 6, 2002, 
has required frequent periods of hospitalization or has 
produced marked interference with all types of employment.  
As of December 6, 2002 the question of extraschedular 
consideration is rendered moot by the granting of TDIU 
effective that date.


ORDER

Service connection for prostate cancer, to include as 
secondary to in-service exposure to herbicides is denied.

Service connection for a bilateral lower leg disorder is 
denied.

An increased disability rating for hearing loss of the left 
ear, evaluated as 10 percent disabling prior to December 6, 
2002 is denied.

An increased disability rating for hearing loss of the left 
ear, evaluated as 60 percent disabling prior to July 3, 2004 
is denied.


REMAND

Upon review of the evidence, the Board finds that a remand of 
all increased rating issues other than the left ear hearing 
loss ratings in effect prior to July 3, 2004 is necessary to 
afford proper adjudication.  In regards to the increased 
rating claims, the Board notes that the most recent 
examinations for all these disabilities are over four years 
old, with the most recent examinations conducted in July 2004 
and January 2005.  This was pointed out by the Veteran's 
representative in the January 2009 brief, which noted the age 
of the most recent examinations and specifically requested 
new examinations to assess the current level of disability 
for these claimed disorders.  In brief, the fulfillment of 
the VA's statutory duty to assist the appellant includes 
providing additional VA examination by a specialist when 
indicated, and conducting a thorough and contemporaneous 
medical examination, and providing a medical opinion, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Prior to scheduling such examination, an attempt should be 
made to obtain VA and private records of recent treatment for 
these disorders of the lumbar spine, hearing loss as of July 
3, 2004 and status-post tympano-mastoidectomy, since the most 
recent VA records of treatment obtained are from July 2008, 
and there may be records subsequent to that date.  VA's duty 
to assist the Veteran includes obtaining relevant medical 
records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran to 
provide information regarding medical 
treatment for his disorders of the lumbar 
spine, hearing loss as of July 3, 2004 
and status-post tympano-mastoidectomy 
currently on appeal and after obtaining 
necessary authorization, attempt to 
obtain the records of all VA and/or 
private medical treatment for these 
disorders from July 2008 to the present 
time.  If the above-mentioned records are 
not available, that fact should be 
entered in the claims file.

2.  Following completion of the above 
development, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a VA neurological examination to 
determine the nature and extent of the 
service-connected lumbar muscle strain in 
accordance with the latest AMIE worksheet 
for rating disorders of the spine. The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report.  Any 
testing deemed necessary, including x-
rays, should be performed.  The examiner 
should obtain from the Veteran his 
detailed clinical history.  All pertinent 
neurological pathology of the Veteran's 
low back found on examination should be 
noted in the report of the evaluation, in 
conjunction with the AMIE criteria.  The 
examiner should discuss the frequency and 
severity of any recurring intervertebral 
disc syndrome attacks as well as the 
nature and extent of intermittent relief.  
In discussing the severity of any such 
attacks, the examiner should illuminate 
on the presence or absence of the 
following symptomatology: persistent 
symptoms compatible with sciatic 
neuropathy, characteristic pain, and 
demonstrable muscle spasm; absent ankle 
jerk; or other neurological findings 
appropriate to the site of the diseased 
disc.  The examiner is also specifically 
asked to provide a discussion of the 
frequency of any incapacitating episodes 
of intervertebral disc syndrome (e.g., 
periods of acute signs and symptoms due 
to intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a physician) 
in the past 12 months. Further, the 
examiner should discuss the presence, or 
absence, of any ankylosis of the 
Veteran's thoracolumbar spine or of his 
entire spine.

3.  The AOJ should also make arrangements 
to accord the Veteran VA audiological and 
ear disease examinations to determine the 
nature and extent of the service-
connected status-post tympano-
mastoidectomy with equilibrium loss, 
chronic otitis, mastoiditis, perforated 
tympanic membrane, and cholesteatoma as 
well as the service-connected left ear 
hearing loss in accordance with the 
latest AMIE worksheet for rating 
disorders of the ears and hearing loss.  
The claims folder must be made available 
to the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report.  Any 
testing deemed necessary should be 
performed.  The examiner should obtain 
from the Veteran his detailed clinical 
history.  All pertinent pathology 
associated with his hearing acuity and 
his status-post tympano-mastoidectomy 
with equilibrium loss, chronic otitis, 
mastoiditis, perforated tympanic 
membrane, and cholesteatoma, which is 
found on examination, should be noted in 
the report of the evaluation, to include 
the frequency and severity of such 
symptoms.  The frequency of symptoms such 
as dizziness and staggering, resulting 
from the status-post tympano-
mastoidectomy should be addressed and the 
examiner should also discuss whether the 
symptoms closely resemble Meniere's 
syndrome with hearing loss and attacks of 
vertigo and cerebellar gait, occurring 
from one to four times a month.  

4.  Following completion of the above 
development, the AOJ should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received and all applicable regulations, 
to include all the pertinent criteria for 
the lumbar spine disorder in effect 
throughout the pendency of this appeal.  
It must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified; however, the Veteran is advised that 
failure to cooperate by reporting for examination, without 
good cause, may have adverse consequences on his claim.  38 
C.F.R. § 3.655 (2008).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


